DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because a computer readable medium, under the broadest reasonable interpretation, will cover an ineligible signal per se unless defined otherwise in the application as filed. The specification is silent, concerning the computer readable medium, thus the broadest reasonable interpretation of a computer readable medium in view of the state of the art covers a signal per se. 
Thus, in this case, a claim to a computer readable medium is ineligible unless amended to avoid the ineligible signal embodiment. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 11-15 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pullamplavil et al. (US 2016/0191709 A1). 
As to claim 1, Pullamplavil discloses a method [paragraph 0001], comprising: 
receiving a text communication from a customer [Speech analytics system 250 may convert the speech to text and/or forward the converted text to agent guidance system 210. paragraph 0043]; 
performing inference processing on the text to determine a customer intent [Speech analytics system 250 may receive a word, a phrase, or another type of call data, identify a word, a phrase, and/or another type of call data analogous to, or otherwise associated with, the word or phrase received, and/or provide agent guidance system 210 with the analogous word, phrase, or other type of call data. paragraph 0043]; 
automatically analyzing the text to determine a subject of the text communication and key terms associated with the subject [Analytics system 260 may respond by providing agent guidance system 210 with a name of a caller, an account number, one or more products or 
automatically parsing a knowledgebase using the key terms for at least one responsive answer associated with the subject [Agent guidance device 210 may match a call scenario with a guidance template based on one or more other types of information and/or additional types of information. paragraph 0050]; and 
providing the solution to an agent in a unified interface during the communication with the customer [Agent guidance device 210 may provide the guidance prompt to agent device 230 so that agent device 230 may display the guidance prompt to an agent of agent device 230. paragraph 0053].  

As to claim 2, Pullamplavil discloses the method of 1, further comprising: querying a customer service management platform using the key terms [Agent guidance system 210 may store the guidance template in a centralized storage device capable of being accessed by multiple agent guidance systems 210 corresponding to one or more different call centers. paragraph 0038]; and 
displaying responsive results from the CSM in the second field in the unified interface [Guidance template 520 may include template rules and instructions to display a current service plan of the caller, offer the caller a discounted text messaging service, and sell an unlimited data plan to the caller. paragraph 0037]. 

As to claim 3, Pullamplavil discloses the method of claim 1, further comprising: querying a database of customer-agent transcripts using the key terms [Agent guidance system 210 may 240. paragraph 0047]; and 
displaying responsive results from the database of customer-agent transcripts in the second field in the unified interface [Guidance template 520 may include template rules and instructions to display a current service plan of the caller, offer the caller a discounted text messaging service, and sell an unlimited data plan to the caller. paragraph 0037]. 

As to claim 4, Pullamplavil discloses the method of claim 1, wherein the method is performed in real-time as the customer communication progresses with the agent [The guidance prompts may be presented to the agent in a real-time and in a customizable way since the guidance prompts presented to the agent may be based on an on-going conversation between the caller and agent. paragraph 0017]. 

As to claim 5, Pullamplavil discloses the method of claim 1, further comprising concurrently displaying to the agent the text in a first field of the unified interface and the solution in a second field of the unified interface [Guidance template 520 may include template rules and instructions to display a current service plan of the caller, offer the caller a discounted text messaging service, and sell an unlimited data plan to the caller. paragraphs 0036-0037]. 

As to claim 7, Pullamplavil discloses the method of claim 1, further comprising extracting features associated with the customer [The guidance prompts may be customized for a 

 As to claim 11, Pullamplavil discloses a cloud-based software platform [FIG. 2] comprising: 
one or more computer processors; and one or more computer-readable mediums storing instructions that, when executed by the one or more computer processors [paragraph 0072], cause the cloud-based software platform to perform operations comprising: 
receiving a text communication from a customer [Speech analytics system 250 may convert the speech to text and/or forward the converted text to agent guidance system 210. paragraph 0043]; 
performing inference processing on the text to determine a customer intent [Speech analytics system 250 may receive a word, a phrase, or another type of call data, identify a word, a phrase, and/or another type of call data analogous to, or otherwise associated with, the word or phrase received, and/or provide agent guidance system 210 with the analogous word, phrase, or other type of call data. paragraph 0043]; 
automatically analyzing the text to determine a subject of the text communication and key terms associated with the subject [Analytics system 260 may respond by providing agent guidance system 210 with a name of a caller, an account number, one or more products or services purchased by the caller, and/or one or more other types of call data associated with the telephone number. paragraph 0044]; 
automatically parsing a knowledgebase using the key terms for at least one responsive answer associated with the subject [Agent guidance device 210 may match a call scenario with a 
providing the solution to an agent in a unified interface during the communication with the customer [Agent guidance device 210 may provide the guidance prompt to agent device 230 so that agent device 230 may display the guidance prompt to an agent of agent device 230. paragraph 0053]. 

As to claim 12, see claim 2’s rejection above. 

As to claim 13, see claim 3’s rejection above.

As to claim 14, see claim 4’s rejection above.

As to claim 15, see claim 5’s rejection above.

As to claim 17, see claim 7’s rejection above.








Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pullamplavil in view of Kim (US 2019/0147045 A1).
As to claim 9, Pullamplavil fails to disclose providing the solution as a text-based communication to the customer.
However, Kim teaches providing the solution as a text-based communication to the customer [The inference engine unit 21 returns the generated response text to the general user terminal device 7.  paragraph 0064].
Pullamplavil and Kim are analogous because they are all directed to assistance to the customer service system. One of ordinary skill in the art before the effective filing date of the claimed invention would have found obvious using the chat server device taught by Kim in an agent guide system such as that of Pullamplavil as suggested by Kim, for the obvious purpose of the system to return the generated response on the basis of the characteristics of the input, by combining prior art elements according to known methods to yield predictable results.

As to claim 19, see claim 9’s rejection above.

 






Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pullamplavil in view of Markiewicz et al. (US 2017/0068854 A1).
As to claim 10, Pullamplavil fails to disclose highlighting the key terms in the unified interface.
However, Markiewicz teaches highlighting the key terms in the unified interface [paragraph 0112].
Pullamplavil and Markiewicz are analogous because they are all directed to assistance to the customer service system. One of ordinary skill in the art before the effective filing date of the claimed invention would have found obvious using the highlight system taught by Markiewicz in an agent guide system such as that of Pullamplavil as suggested by Markiewicz, for the obvious purpose of the highlight items to be converted into actionable form, by combining prior art elements according to known methods to yield predictable results.

As to claim 20, see claim 10’s rejection above.









Allowable Subject Matter
Claims 6, 8, 16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD GAUTHIER whose telephone number is (571)272-7539.  The examiner can normally be reached on 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on (571) 272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD GAUTHIER/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
June 8, 2021